Notice of AIA  Status
The present application, filed on or after March 16, 2013, 
is being examined under the first inventor to file provisions of the AIA .

Specification
A new title is required that is clearly indicative of the invention to which the claims are directed, providing informative value in classifying and searching.    
The following title is suggested:                                              See MPEP § 606.01.
ILLUMINATED CANTILEVERED OPERATING BUTTON FOR AN E-CIGARETTE

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-5 and 11-14 are rejected under 35 U.S.C. 102(a)(1) as anticipated by Goodman et al. (US 9,399,110).

With respect to Claim 1; Goodman et al. discloses and electronic vapor  provision    device 200 comprising a cantilever 208 and a button 232 which is configured to be operated by the cantilever 208.

With respect to Claim 2; Goodman et al. discloses the cantilever 208 is integrally formed [Fig. 22] in an external housing 204 of the electronic vapor provision device 200.

With respect to Claim 3; Goodman et al. discloses when the button 232 is not being operated by the cantilever 208, the cantilever is flush with an external housing 204 of the electronic vapor provision device [Fig. 22].


With respect to Claim 4; Goodman et al. discloses the cantilever 208 is configured to have a rest position [Fig. 22], and may be resiliently deflected by a force from the rest position to operate the button 232, and the cantilever 208 is configured to return to the rest position [via 230] when the force is removed.

With respect to Claim 5; Goodman et al. discloses the cantilever 208 is deflected inwardly [pressed] with respect to the electronic vapor provision device 200 to operate the        button 232 located inside the electronic vapor provision device 200.

With respect to Claim 10; Goodman et al. discloses the cantilever 208 is formed in a distal end [Fig. 19] of the electronic vapor provision device 200.

With respect to Claim 11; Goodman et al. the electronic vapor provision device 200 includes a disposable portion [Col. 10, lines 34-35] which includes a source of aerosol precursor material 234, and a re-usable portion 204, 202  which does not contain a source of aerosol precursor material, and the cantilever 208 is formed in the re-usable            portion 204 of the electronic vapor provision device.

With respect to Claim 12; Goodman et al. discloses the electronic vapor provision device comprises a re-usable portion 204, 202 configured for attachment to a disposable portion [Col. 10, lines 34-35] which includes a source of aerosol precursor material 234.

With respect to Claim 13; Goodman et al. discloses the cantilever 208 is textured           [Fig. 19] on an outer surface.


With respect to Claim 14; Goodman et al. discloses the cantilever 208 includes an inwardly directed pillar 233 which is used to engage and operate the button 232 when the cantilever is deflected inwards [Col. 13, lines 8-14].


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 6, 7 and 15  are rejected under 35 U.S.C. 103 as being unpatentable over Goodman et al. (US 9,399,110) in view of Monsees et al. (US 10,244,793).

With respect to Claims 6 and 7; Goodman et al. shows a cantilever 208 operated       button 232; and a pair of slots, [as a function of the housing recess within which the cantilever occupies]  one slot being located on each side of the cantilever.
	However Goodman et al. does not show an associated light.
Monsees et al. shows an analogous device [Fig. 11A] comprising a light provided in association with the cantilever-operated button [Col. 19 lines 15-17].
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the Goodman et al. device to include a light associated with the cantilever operated button as taught by Monsees et al. for the purpose of providing information pertaining to the state of the device to the end user.



With respect to Claim 15; Goodman et al. shows a cantilever 208.
	However Goodman et al. does not teach the materials from which it is formed.
Monsees et al. shows an analogous device [Fig. 11A] and further teaches forming the device from suitable materials including plastic [Col. 3, lines 7-9].
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to form the Goodman et al. device, including the cantilever, from an insulating material such as plastic, which tends to be resilient, for the purpose of preventing heat generated by the device from reaching the user during activation of the cantilever.


Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over              Goodman et al. (US 9,399,110) in view of Monsees et al. (US 10,244,793) and Kuzma (US 5,130,897).
Goodman et al. shows a cantilever 208 operated button 232 flanked on either side by a slot.
Monsees et al. shows an analogous device [Fig. 11A] comprising a light provided in association with the cantilever-operated button [Col. 19 lines 15-17].
	However neither Goodman et al. nor Monsees et al. show or teach the use of a lens to direct light through the pair of slots.
	Kuzma shows buttons 310 illuminated around their respective slots 110; Kuzma further teaches the use of a “lens” 20 to distribute light from one area, source [LEDs] to a another area [Col. 3, lines 3-17].


.

Claims 9 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Goodman et al. (US 9,399,110).
Goodman et al. shows an electronic vapor provision 200 with a cantilever 208 having a length.
However Goodman et al. does not specify the length of the cantilever.
Any length from between 0.2” to 1” for a button actuator (cantilever) on a device with an overall length of 4” to 5” is well-within the scope of one having ordinary skill in the art to determine.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to set the length of the cantilever anywhere from 0.2” to 1”, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.







Conclusion
Any  inquiry concerning  communications  from  the examiner  should  be  directed  to
                                                           Vanessa Girardi:   Office phone      571.272.5924                                                                                                                              
                                                                              Vanessa.Girardi@USPTO.Gov
                                                                              
            If attempts to reach the examiner are unsuccessful, the Examiner’s supervisor,             
    
The central fax phone number for the organization is 571.273.8300.
            Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/pair/PublicPair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
[AltContent: textbox (VANESSA GIRARDI )]If you would like assistance from a USPTO Customer Service Representative or  access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/VANESSA GIRARDI/Primary Examiner, Art Unit 2833